UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6120



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINA VENGOECHEA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-99-98, CA-01-3832)


Submitted:   March 14, 2002                 Decided:   March 28, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Regina Vengoechea, Appellant Pro Se. Arthur Bradley Parham, OFFICE
OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Regina Vengoechea appeals from the district court’s order

giving her notice, under Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), that the Government had moved to summarily dismiss her

motion for a reduction of sentence.   We dismiss the appeal for lack

of jurisdiction because the order giving Vengoechea Roseboro notice

is not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders.   28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2